DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  Itoi (WO 2012164839 A1).
Regarding claim 1, Itoi  discloses a welding structure comprising: a first metal member (11)and a second metal member (12) that are superimposed and welded to weld together, wherein the first metal member has a hole (26), wherein the second metal member comprises a nugget portion (25) where a part of the second metal member has been melted by heat of laser light (18) and has re- solidified, wherein a peripheral portion of the hole in the first metal member covers the nugget portion (25), and wherein a part of the nugget portion is exposed through the hole.
Regarding claim 2, Itoi discloses in a cross-sectional view along an up-down direction in which the first metal member (11) and the second metal member (12) are superimposed, an interface (35) between the nugget portion and a non-melted portion in the second metal member comprises a protruding interface that protrudes toward the first metal member in the up-down direction.
Regarding claim 3, Itoi  discloses a flexible printed circuit (12) comprising: a wiring pattern; and a base and a coverlay  that sandwich the wiring pattern; and a metal piece welded to the wiring pattern, wherein the wiring pattern has a hole (28), wherein the metal piece comprises a nugget portion (38) ]where a part of the metal piece has been melted by heat of laser light and has re-solidified- again  (see abstract) after being melted by heat, wherein a peripheral portion of the hole in the wiring pattern covers the nugget portion, and  wherein a part of the nugget portion (38) is exposed through the hole. 
	Regarding claim 4, Itoi  discloses: a preparation step of superimposing a first metal member on an upper surface of a second metal member, wherein the first metal member comprises copper as a main component and has a hole (28) and the second metal member comprises aluminum as a main component; and an irradiation step of applying laser light near the hole from above and welding the first metal member and the second metal member (see abstract), wherein a trajectory of the laser light in the irradiation step is spiral across the hole, in a top view (see claims).

                                       Conclusion
	Claims 5-6 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	05/07/2022